DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 7, 8, 9, 10, 1, 3, 4, 6, 7, 8, 9, 10, 1, 3, 4, and 7, respectively of U.S. Patent No. 10,733,171. Although the claims at issue are not identical, they are not patentably distinct from each other because, while the instant claims overlap in scope with their respective claims of the ’171 patent but the ’171 claims cannot be said to anticipate the instant claims, one of ordinary skill in the art would, on reading the ’171 patent, at once envision the additional claimed subject matter of the instant claims of executing the lock request based on the lock key being in the first cache line or, if it is not, looking first at a contiguous lock key entry due to a hash collision (14:37-15:32), as recited.
Instant Claim 1
’171 Patent
receive a lock request for a database element used in a database transaction, specified with respect to a lock table configured to selectively restrict database access to maintain database consistency
receive a lock request for a database element used in a database transaction, specified with respect to a lock table configured to selectively restrict database access to maintain database consistency (Claim 1)
determine a lock table entry of the lock table for the lock request, the lock table entry stored in a memory and having an array index value, and including a lock key stored in a key array, and further including at least two lock data values stored in a data array
determine a lock table entry of the lock table for the lock request, the lock table entry stored in a memory and having an array index value, and including a lock key stored in a key array, and further including at least one lock data value stored in a data array (Claim 1)
load a portion of the key array from the memory to a first cache line of a cache memory, including the lock key associated with the array index value
load a portion of the key array from the memory to a first cache line of a cache memory, including the lock key associated with the array index value (Claim 1)

a portion of the entry 503 from within the memory 126 is loaded to the cache line 144, along with the entry 508 corresponding to the entry 504, and the entry 510 corresponding to the entry 506 (14:54-57)
execute the lock request, wherein executing the lock request includes: 
execute the lock request (Claim 1)
reading the first cache line of the cache memory
obtained from within the cache line 144 (14:59-60)
determining whether the lock key is stored at a first array index value based on reading the first cache line of the cache memory
Thus, in the example, the search is conducted for a lock table entry with a key for table 0x1040, and a hash value of 0X570A210E. The index in the example has been calculated as n=14, with an address 0X70001150. Upon examining the entry at the specified address, however, it is determined that the examined entry instead stores a different table, i.e., table 0x1010. (15:1-7)
in response to determining that the lock key is stored at the first array index value based on reading the first cache line, executing the lock request using the lock key at the first array index value
Thus, in the example, the search is conducted for a lock table entry with a key for table 0x1040, and a hash value of 0X570A210E. The index in the example has been calculated as n=14, with an address 0X70001150. Upon examining the entry at the specified address, however, it is determined that the examined entry instead stores a different table, i.e., table 0x1010. (15:1-5), where, it is immediately apparent that if the search was for 0x1040 were instead stored at n=14, 0x1040 would be found at the first array index value n=14, and would be used to execute the lock.
in response to determining that the lock key is not stored at the first array index value based on reading the first cache line:
Upon examining the entry at the specified address, however, it is determined that the examined entry instead stores a different table, i.e., table 0x1010. (15:4-7)
determining whether the lock key is stored at a lock key entry in the one or more additional lock key entries that are contiguous with the lock key entry associated with the array index value based on reading the first cache line of the cache memory
In this way, the entry at position n=15 is determined to include the desired lock key (15:20-21)
executing the lock request using the lock key stored at the additional lock key entry in response to determining that the lock key is stored at an additional lock key entry in the one or more additional lock key entries
so that the corresponding lock flag is marked within the metadata 514 in FIG. 5, and the value of the index n=15 is returned for subsequent operations of the example of FIG. 6. (15:21-24)




Allowable Subject Matter
Claims 1-20 would be allowable upon filing of a terminal disclaimer.
The prior art does not teach a lock table including a lock key stored in a key array and lock data values stored in a data array, where a portion of the key array is loaded into a first cache line of a cache memory, including the lock key associated with an array index value and one or more additional contiguous lock key entries.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159